FILED
                             NOT FOR PUBLICATION                            MAR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FENG LAN LI,                                     No. 11-71930

               Petitioner,                       Agency No. A077-957-627

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Feng Lan Li, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Lin v. Holder, 588 F.3d

981, 984 (9th Cir. 2009). We deny the petition for review.

      The BIA did not abuse its discretion in denying Li’s motion to reopen

because it was filed more than five years after her order of removal became final,

see 8 C.F.R. § 1003.2(c)(2), and Li failed to present material evidence of changed

circumstances in China to qualify for a regulatory exception to the time limitation

for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Lin, 588 F.3d at 989

(agency’s determination that petitioner did not establish material changed country

conditions was not “arbitrary, irrational, or contrary to law.”).

      We do not reach challenges Li raises to the agency’s original decision

because they were addressed by this court in Li v. Holder, 316 F. App'x 689 (9th

Cir. 2009).

      The 90-day stay of proceedings granted on September 23, 2015, has expired.

Respondent’s motion to lift the stay is denied as moot.

      PETITION FOR DENIED.




                                           2                                   11-71930